On the Merits.
Appellee has not asked for an amendment of the judgment. We must deal with that judgment as we find it. The trial judge in his judgment makes no allusion to the proceedings taken by the police jury in the matter of the special election held in the Third Ward for the parish of Calcasieu. He ab*263solutely ignores them, directing the issuing of a mandamus without any decree in respect to them. The police jury having been granted power and authority to deal with the subject of special elections touching local option in matters of liquor licenses, and having acted under its authority in this special case, its action in the premises bars the way to the issuing of any mandamus. It cannot be dealt with and acted upon as absolutely null. It controls the situation so long as those proceedings be not set aside or annulled in some legal proceeding. The authority of the sheriff and ex officio tax collector to act in the matter of the issuing of licenses is controlled by the action of the police jury. He is substantially and practically the executive officer of that body. The courts cannot ignore and override the authority of the police jury over him and force him by mandamus to do that which the police jury forbids him to do. He cannot be compelled by mandamus to disobey its orders; nor can its authority over him be broken down on the demand of some party in interest, except by prior decree of court rendered contradictorily with the police jury, setting aside its action, which decree would stand as the warrant for the sheriff.
We think, as matters stand, the judgment appealed from is erroneous, and it is hereby annulled, avoided, and reversed, without prejudice.